Exhibit 10.3

 

 

May 15, 2017

 

B. Nicholas Harvey

4 Clifford Street

Wellesley MA 02482

 

PERSONAL AND CONFIDENTIAL

 

Re: Separation Agreement and General Release of Claims

Dear Nick:

As we have discussed, this letter (the “Separation Agreement”) confirms your
separation from employment with Radius Health, Inc. (the “Company”) effective as
of May 17, 2017 (the “Separation Date”).  We thank you for your contributions to
the Company.  We also wish to propose entering into a six-month consulting
relationship commencing on the Separation Date, the terms of which are set forth
in the accompanying Consulting Agreement.  

Accrued Rights

In connection with the ending of your employment, the Company shall pay or
provide you with all of the “Accrued Rights” detailed in your Executive
Severance Agreement dated July 1, 2015 (the “Severance Agreement”), including:

 

•

pay you salary accrued to you through the Separation Date;

 

•

pay you for all accrued but unused paid time off through the Separation Date;

 

•

provide you with the right to continue group health care coverage after the
Separation Date under the law known as “COBRA,” which will be described in a
separate written notice; and

 

•

reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the termination of your employment,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy.




 

--------------------------------------------------------------------------------

 

Stock Options

 

Under the Radius Health, Inc. 2011 Equity Incentive Plan (as Amended and
Restated) (the “Equity Plan”) or any predecessor plan, if you enter into the
Consulting Agreement effective on the Separation Date, the options that you hold
to purchase shares of the Company’s common stock will continue to vest during
your consulting relationship with the Company.  

 

You acknowledge that the following summarizes all vested options that have not
been exercised as of the date of this letter and that shall remain exercisable
by you as of the anticipated end date of your consulting relationship with the
Company—November 17, 2017:

 

Option Type

Grant Date

Grant Price

Shares Granted

Shares already Exercised

Unvested Shares that will Forfeit

Vested and Exercisable at Nov 17, 2017

Last Day to Exercise

Incentive

07-12-2007

$2.05

18,287

18,287

0

0

N/A

Incentive

07-12-2007

$2.05

18,286

18,286

0

0

N/A

Incentive

05-08-2008

$2.74

27,778

27,778

0

0

N/A

Incentive

12-03-2008

$2.74

11,838

11,838

0

0

N/A

Incentive*

11-07-2011

$7.34

38,095

 

0

38,095

02-17-2018

Incentive*

12-17-2014

$30.97

11,220

 

3,228

7,992

02-17-2018

Non-Qualified

12-17-2014

$30.97

38,780

 

10,314

28,466

02-17-2018

Incentive

02-10-2016

$29.89

5,950

 

5,950

0

N/A

Non-Qualified

02-10-2016

$29.89

56,550

 

29,207

27,343

02-17-2018

Non-Qualified

02-17-2017

$45.65

55,000

 

55,000

0

N/A

Total

281,784

76,189

103,699

101,896

N/A

 

*Please note that, notwithstanding your continued vesting pursuant to your
consulting relationship with the Company, under applicable tax rules,
outstanding Incentive Options must be exercised by 08-17-2017 (i.e., three
months after the Separation Date) to retain ISO status and receive preferential
tax treatment.  ISO Shares that remain outstanding and exercisable after
08-17-2017 will necessarily convert to Non-Qualified Stock Options.

 

All of your options that are not vested as of the final day of your consulting
relationship with the Company (whether such date is November 17, 2017 or an
earlier date pursuant to Section 3 of the Consulting Agreement) shall lapse on
that date and will not be exercisable.

The exercise of any vested stock options shall be subject to the terms of the
Equity Plan, including, without limitation, the time limits on exercise, and
nothing in this Separation Agreement is intended to modify in any respect the
terms of the Equity Plan.  This summary is set forth solely to confirm certain
information concerning your stock options.  

 

2

--------------------------------------------------------------------------------

 

Severance

Further, because the ending of your employment constitutes a “Qualifying
Termination” as defined in Sections 1(i) and 2(a) of the Severance Agreement,
the Company shall provide you with the following additional severance benefits
provided that you execute, do not revoke, and comply with this Separation
Agreement and the General Release of Claims in favor of the Company attached
hereto as Exhibit A within thirty (30) days of the Separation Date.  Exhibit A
attached hereto is the “Release” defined in Section 2(d) of the Severance
Agreement.

 

•

Severance Pay – As detailed in Section 2(a)(ii) of the Severance Agreement, the
Company will pay you severance pay consisting of salary continuation at your
final base salary rate of $332,700 per year effective for the six (6) month
period immediately following the Separation Date (the “Salary Severance
Period”), which equals a total severance payment of $166,350 (the “Severance
Pay”).  The Company shall pay you Severance Pay on its regular payroll dates;
provided that the Company shall not be obligated to include you on the payroll
before the Release becomes effective.  If the Company does not make one or more
payments of Severance Pay on a regular payroll date because the Release has not
yet become effective, the Company shall make all such delayed payments by the
first payroll date when it is practicable to do so after the Release becomes
effective.  

 

•

Health Benefits – As detailed in Section 2(a)(iv) of the Severance Agreement, if
you elect COBRA continuation coverage, the Company will pay the premiums for
that coverage for the same level of group health coverage as in effect for you
and your covered dependents on the Separation Date until the earliest of the
following: (i) May 17, 2018; (ii) the date you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (and you agree to promptly notify the Company of such
eligibility); or (iii) the end of your eligibility under COBRA for health care
continuation for any reason, including plan termination (the “COBRA Payment
Period”).  Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on your behalf would result in a violation of
applicable law, then in lieu of paying the COBRA premiums, the Company will pay
you on the last day of each remaining month of the COBRA Payment Period a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to your payment of COBRA
premiums.

 

•

Outplacement Benefits – As an additional benefit, the Company will provide
outplacement services to you for up to six (6) months following the Separation
Date.

 

•

Annual Bonus – Because you have already received your annual bonus for the 2016
calendar year, you are not entitled to any further payments under Section
2(a)(iii) of the Severance Agreement.  You are eligible for a bonus for your
consulting services provided in connection with your Consulting Agreement.

3

--------------------------------------------------------------------------------

 

The Company shall make deductions, withholdings and tax reports with respect to
the payments and benefits detailed herein that it reasonably determines to be
required.  The payments detailed in this Separation Agreement shall be in
amounts net of any such deductions or withholdings, and nothing in this
Separation Agreement shall be construed to require the Company to make any
payments to compensate you for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.  You acknowledge that you are not entitled to any severance benefits,
equity rights or other compensation except as expressly set forth in this
Separation Agreement.  

Continuing Obligations

Finally, as a reminder, if you breach any of your obligations under the
Confidentiality and Non-Competition Agreement between you and the Company dated
December 15, 2015 (the “Confidentiality and Non-Compete Agreement”) or the
Release, in addition to any other legal or equitable remedies it may have for
such breach, the Company shall have the right to terminate its payments to you
or for your benefit described herein.  The termination of such payments or
benefits in the event of your breach will not affect your continuing obligations
under the Confidentiality and Non-Compete Agreement or the Release.  

[REMAINDER OF PAGE INTENTIONALLY BLANK]




4

--------------------------------------------------------------------------------

 

Please sign and return this Separation Agreement along with the Release within
the timeframe set forth in Section 1 of the Release. This Separation Agreement
may be executed in separate counterparts.  When both counterparts are signed,
they shall be treated together as one and the same document.  This Separation
Agreement shall be interpreted and enforced under the laws of the Commonwealth
of Massachusetts, without regard to conflict of law principles.

 

Sincerely,

 

/s/ Deborah Kauffman

Deborah Kauffman

Vice President, Human Resources

Enclosure (Exhibit A)

 

 

You are advised to consult with an attorney before signing this Separation
Agreement. This is a legal document.  Your signature will commit you to its
terms.  By signing below, you acknowledge that (i) you have carefully read and
fully understand all of the provisions of this Separation Agreement, (ii) you
are knowingly and voluntarily entering into this Separation Agreement, and (iii)
you are not relying upon any promises or representations made by anyone at or on
behalf of the Company.  

 

/s/ B. Nicholas HarveyDated:  May 15, 2017

B. Nicholas Harvey

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into between B. Nicholas
Harvey (“Executive”), and Radius Health, Inc., (the “Company”) (collectively
referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of July 1, 2015 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement as detailed in the Company’s letter to the
Executive dated May 15, 2017 (the “Separation Agreement”), subject to
Executive’s execution of this Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Separation Agreement, the adequacy of which
is hereby acknowledged by Executive, and which Executive acknowledges that he or
she would not otherwise be entitled to receive, Executive and the Company hereby
agree as follows:

1.General Release of Claims by Executive.  

(a)Executive, on behalf of himself or herself and his or her executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, creditors, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, including without limitation Claims arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including without limitation any and all claims arising
under federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, of retaliation or
discrimination under federal, state or local law, claims under the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., or the
Fair Labor Standards Act, 29 U.S.C. § 201 et seq., claims for wages, bonuses,
incentive compensation, commissions, vacation pay or any other compensation or
benefits, either

A-1

--------------------------------------------------------------------------------

 

under the Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise,
claims for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
and any similar state or local law.  Executive agrees not to accept damages of
any nature, other equitable or legal remedies for Executive’s own benefit or
attorney’s fees or costs from any of the Company Releasees with respect to any
Claim released by this Release.  

Notwithstanding the generality of the foregoing, Executive does not release the
following:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims pursuant to the terms and conditions of the federal law known as
COBRA;

(iv)Claims for indemnity under the bylaws of the Company or its affiliates, as
provided for by law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company
pursuant to which Executive is covered as of the effective date of Executive’s
termination of employment with the Company and its subsidiaries;

(v)Claims for payment under Section 2(a)(i), (ii) and (iv) of the Agreement; and

(vi)Any rights that cannot be released as a matter of applicable law, but only
to the extent such rights may not be released under such applicable law.

(b)Executive acknowledges that this Release was presented to him or her on May
15, 2017 and that Executive is entitled to have twenty-one (21) days’ time in
which to consider it.  Executive further acknowledges that the Company has
advised him or her that he or she is waiving his or her rights under the ADEA,
and that Executive should consult with an attorney of his or her choice before
signing this Release, and Executive has had sufficient time to consider the
terms of this Release.  Executive represents and acknowledges that if Executive
executes this Release before twenty-one (21) days have elapsed, Executive does
so knowingly, voluntarily, and upon the advice and with the approval of
Executive’s legal counsel (if any), and that Executive voluntarily waives any
remaining consideration period.

A-2

--------------------------------------------------------------------------------

 

(c)Executive understands that after executing this Release, Executive has the
right to revoke it within seven (7) days after his or her execution of
it.  Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing.  Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed.  Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven
(7) day period.

(d)Executive understands that this Release shall become effective, irrevocable,
and binding upon Executive on the eighth (8th) day after his or her execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified in clause (c) above.  Executive further understands that
Executive will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is thirty (30) days
following the date of Executive’s termination of employment.

2.Continuing Obligations.  Executive acknowledges that Executive’s obligations
under the Confidentiality and Non-Competition Agreement between the Executive
and the Company dated December 15, 2015 (the “Confidentiality and Non-Compete
Agreement”) shall continue in effect.  The terms of the Confidentiality and
Non-Compete Agreement are hereby incorporated by reference as material terms of
this Release.  For the avoidance of doubt, however, pursuant to the federal
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  

3.Protected Disclosures and Other Protected Actions.  Nothing contained in this
Release, the Agreement, or the Confidentiality and Non-Compete Agreement  limits
Executive’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission (a “Government Agency”).  In addition,
nothing contained in this Release, the Agreement, or the Confidentiality and
Non-Compete Agreement  limits Executive’s ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including Executive’s ability to
provide documents or other information, without notice to the Company, nor does
anything contained in this Release, the Agreement, or the Confidentiality and
Non-Compete Agreement apply to truthful testimony in litigation.  If Executive
files any charge or complaint with any Government Agency and if the Government
Agency pursues any claim on Executive’s behalf, or if any other third party
pursues any claim on Executive’s behalf, Executive waives any right to monetary
or other individualized relief (either individually, or as part of any
collective or class action); provided that nothing in this Release limits any
right Executive may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.

4.No Assignment.  Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees.  Executive agrees to
indemnify and hold harmless the

A-3

--------------------------------------------------------------------------------

 

Company Releasees from any liability, claims, demands, damages, costs, expenses
and attorneys’ fees incurred as a result of any such assignment or transfer from
Executive.

5.Severability.  In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

6.Interpretation; Construction.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release.  Either Party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that Party thereafter from enforcing each and every other
provision of this Release.

7.Governing Law and Venue.  This Release will be governed by and construed in
accordance with the laws of the United States and the Commonwealth of
Massachusetts applicable to contracts made and to be performed wholly within
such Commonwealth, and without regard to the conflicts of laws principles that
would result in the applicable of the laws of another jurisdiction.  Any suit
brought hereon shall be brought in the state or federal courts sitting in
Boston, Massachusetts, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper.  Each Party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by Massachusetts law.

8.Entire Agreement.  This Release, the Separation Agreement, the Confidentiality
and Non-Compete Agreement, the Radius Health, Inc. 2011 Equity Incentive Plan
(as Amended and Restated), any predecessor plan, the applicable stock option
agreements and the Consulting Agreement between the Executive and the Company
(provided such Consulting Agreement is fully executed) constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral.  This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company.  No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.  

9.Counterparts.  This Release may be executed in multiple counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

A-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

 

 

 

Dated:

May 15, 2017

 

By:

/s/ Robert E. Ward

 

 

 

Name:

Robert E. Ward

 

 

 

Title:

President and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Dated:

May 15, 2017

 

 

/s/ B. Nicholas Harvey

 

 

 

Name:

B. Nicholas Harvey

 

 

 

A-5